Citation Nr: 1110449	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-18 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left shoulder disability. 

2.  Entitlement to an initial compensable rating for arthritis and a calcaneal spur of the left foot.  


ATTORNEY FOR THE BOARD

John Francis, Counsel 








INTRODUCTION

The Veteran served on active duty from August 1984 to August 1986 and from June 1990 to June 2008. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a 10 percent rating for a left shoulder disability and service connection and a noncompensable rating for arthritis and a calcaneal spur of the left foot.   

In correspondence received by the Board in November 2009, the Veteran provided a new address in Madison, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


REMAND

Service treatment records showed that the Veteran underwent arthroscopic surgery of the dominant left shoulder in March 1998 for arthritis and a hypertrophic spur.  After surgery, the Veteran continued to experience shoulder pain and labral tears and was permanently restricted in activities involving the left shoulder.  The Veteran was diagnosed and treated in October and November 2006 for plantar fasciitis and a calcaneal spur of the left foot. 

In February 2008, the Veteran underwent a VA examination as part of the Benefits Delivery at Discharge Program.  

A VA physician noted that the Veteran's left shoulder displayed weakness on downward pressure of the left arm but no tenderness on palpation.  Flexion was less than normal but above the shoulder level with significantly less than normal external and internal rotation.  The Veteran was unable to abduct the shoulder less than 20 degrees from the frontal plane.  X-rays showed a large anterior labral tear with chondral defects of the humeral head, osteophytes, and joint space narrowing.  The imaging did not show an acute fracture or dislocation, and there were no reports by the Veteran or observations by the physician of recurrent dislocations.  The physician observed the lower extremities but only generally noted no edema or deformity and that posture and gait were normal.  X-rays of the left foot showed early arthritic changes, an early plantar spur, and indications of an old traumatic injury.  

In a July 2008 notice of disagreement, the Veteran noted that he walked with a severe limp because of an inability to support weight on his left heel or rotate his foot without severe pain.  He further noted that his left shoulder was useless throughout any range of motion and that even the simplest motions of the left arm caused extreme pain.  

In September 2008, a VA physician examined the Veteran's lumbar spine but also noted that the Veteran could walk several blocks without the use of support devices and could lift up to 25 pounds without difficulty.  The physician did not comment on the Veteran's capacity for overhead motion with the left shoulder.  

In a May 2009 substantive appeal, the Veteran noted that his left shoulder pain and limitation of motion had become more severe and that he experienced instability and recurrent dislocations.  He further noted that he walked flat-footed to limit pain during foot rotation and was limited in walking extended distances.   He reported that he was bed-ridden two to three times per month as a result of foot pain and was unable to secure any employment that required general labor. 

After the appeal was certified to the Board in November 2009, the Veteran submitted to the Board VA outpatient treatment records from May 1998 to July 2009 including VA treatment while the Veteran was on active duty.  The evidence is pertinent to the claims on appeal, and Veteran did not waive consideration of the evidence by the Agency of Original Jurisdiction.  The evidence is not sufficient to warrant a full grant of the benefits sought.  38 C.F.R. § 19.37, 20.800, 20.1304 (c) (2010).   None of the records were previously considered by the RO.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the Veteran for any VA treatment identified by the Veteran, and in any case, all VA treatment records after May 1998. 

Further, the Veteran described left shoulder and foot symptoms that are more severe or inconsistent with those noted in earlier examinations.  The Board concludes that an additional VA examination is necessary to decide the claim.  38 C.F.R. § 3.159 (c) (2010). 

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran the dates and locations of all VA medical treatment for the left shoulder and left foot.  Request all identified records and all records after May 1998.  Associate any records received with the claims file. 

2.  Then, schedule the Veteran for a VA orthopedic examination of his left shoulder and left foot.  Request that the examiner review the claims file and note review of the claims file in the examination report.  Request that the examiner provide an evaluation of the Veteran's left shoulder and left foot including ranges of motion, imaging studies, need for support devices, additional loss of function on extended activity, and an assessment of the Veteran's occupational limitations as a result of the two disabilities.  

3.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for an initial rating in excess of 10 percent for a left shoulder disability and for an initial compensable rating for arthritis and a calcaneal spur of the left foot.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative, if any, the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2009).  






	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


